Citation Nr: 1605901	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected lichen nitidus on an extraschedular basis.

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  Also in November 2015, the Veteran submitted additional evidence along with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

The Board notes that the Veteran filed a claim for entitlement to TDIU in February 2011.  Subsequently, a March 2011 rating decision denied the Veteran's claim.  As the Veteran asserts that he is unemployable as a result of the service-connected issue on appeal, TDIU is considered "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the TDIU claim is before the Board.  

The issue of entitlement to an increased rating in excess of 60 percent for service-connected lichen nitidus on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected lichen nitidus.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Given the fully favorable disposition of the claim for entitlement to TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for lichen nitidus (a skin disorder) rated as 60 percent disabling.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).  

The evidence of record indicates that the Veteran last worked full-time in 1989 as a mail handler with the United States Post Office (Post Office).  The Veteran is a high school graduate and has no other education or training. 

In February 2012, the Veteran underwent a VA examination regarding the severity of his service-connected lichen nitidus.  The VA examiner noted that the Veteran's skin condition impacts his ability to work.  The examiner noted that the Veteran retired from the Post Office in 1989 for disability due to skin problems.  

During the Board hearing, the Veteran confirmed that while employed at the Post Office he had periods of time that he could not work due to his skin problem.  He affirmed that he missed too much work because of his service-connected skin problem.  The Veteran asserted that he was fired from the Post Office because of his skin disorder.  The Veteran's representative averred that the Veteran filed suit against the Post Office which resulted in him getting his job back.  The Veteran's representative testified that the Veteran went back to work but was unable to work.  He noted that the Veteran went to the hospital many times and was placed on long term disability.  

Further, during the Board hearing the Veteran stated that the reason he feels that he is unable to work is because he scratches a lot and his skin peels off.  He indicated that the last time he worked was a part time job in 2012 in which he worked four hours a week.  He affirmed that he has tried to obtain a permanent job but has not been able.  He indicated that he would be unable to have a sedentary or physical job.  He stated that he can lift but after a while his sores burst.  Lastly, the Veteran confirmed that his skin disorder affects his quality of life.  He declared that he is not comfortable unless he is at home because of his skin disorder.  

Given the above, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lichen nitidus.  The VA examiner noted that the Veteran retired from the Post Office in 1989 for disability due to skin problems.  The evidence shows that the Veteran had periods of time that he could not work due to his skin problem.  The Veteran contends that he has been unable to maintain full-time employment due to his skin disorder.  Accordingly, a grant of TDIU is warranted.  


ORDER

TDIU resulting from a service-connected disability is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Board finds that additional evidentiary development is required before the claim on appeal below can be properly adjudicated.

Initially, the Board notes that the 60 percent disability rating currently in effect for lichen nitidus is the maximum schedular rating for the disability.  In this case, the Veteran indicates that the evidence of record demonstrates that the schedular criteria are inadequate to describe the severity and symptoms of his disability.  Further, during the Board hearing, the Veteran affirmed that his disability has marked interference with employment.  

In light of the evidence of record, the Board finds that the Veteran's claim for increased rating for lichen nitidus on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) must be forwarded to the Director of Compensation for consideration.

Additionally, the Board notes that the Veteran's statements since his last VA examination in February 2012 suggest that his skin disorder may have worsened.  Thus, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service connected lichen nitidus.  

Lastly, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  Please note the Veteran has identified receiving treatment from the VA medical center in Murfreesboro, Tennessee. 

The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected lichen nitidus.  

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

3.  After the above development has been completed, the Veteran's claim for increased rating for lichen nitidus on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) must be forwarded to the Director of Compensation for consideration. 

The Director of Compensation Service should note in his/her opinion that the entire record was reviewed, including the VA examination provided as a result of the above development.  The Veteran's entire disability picture should be considered in determining whether an extraschedular evaluation is warranted.  

The Director of Compensation Service should address the Veteran's contentions that his disability affects his quality of life and causes marked interference with employment, including his report of being fired from the United States Post Office as a result of his service-connected lichen nitidus.  

The report should be properly signed and dated by the appropriate official.

4.  After completion of the above development, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


